Citation Nr: 0009392	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-17 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
lower lip, claimed as secondary to tobacco use in service.

2.  Entitlement to service connection for emphysema, claimed 
as secondary to tobacco use in service.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to November 
1954.  

This appeal arises from an August 1998 rating action in which 
the RO denied service connection for carcinoma of the lower 
lip and emphysema, both claimed as secondary to tobacco use 
in service.

The issue of entitlement to service connection for carcinoma 
of the lower lip, secondary to tobacco use in service, will 
be addressed in the REMAND below.


FINDING OF FACT

There is no competent medical evidence of record linking the 
veteran's emphysema (COPD) to smoking or other incident of 
service, or to an addiction to nicotine that he allegedly 
acquired while on active duty in the military.


CONCLUSION OF LAW

The veteran's claim for service connection for emphysema 
(COPD), claimed as secondary to tobacco use, is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that he began to smoke cigarettes while 
on active duty in the military that eventually led to the 
development of emphysema, a form of chronic obstructive 
pulmonary disease (COPD). 

Service connection may be granted for disability due to an 
injury or a disease that was incurred in or aggravated by 
active service, or for disability that is proximately due to 
or the result of a service-connected condition. 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.310(a) (1999).  
Certain conditions, including COPD, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within a prescribed period of time after service, 
which is one year for COPD. The presumption is rebuttable by 
probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In a precedent opinion, VA's Office of General Counsel set 
forth a two-pronged sequential analysis for determining 
whether a veteran is entitled to service connection on the 
premise that he became chemically addicted to nicotine from 
chronic smoking that began while he was on active duty in the 
military. The Office of General Counsel indicated that, for 
service connection to be warranted in these types of cases, 
then:

(1) the veteran must have acquired a chemical dependence on 
nicotine during service; and

(2) his nicotine dependence must have been the proximate 
cause of his present disability.

See VAOPGCPREC 19-97 (May 13, 1997).

The Office of General Counsel also indicated that the first 
tier of the analysis-concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service-is a medical issue.  This means that competent 
medical evidence, and not just the opinion of a lay person, 
is required to address this question. See, e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The Board notes parenthetically that, in July 1998, the 
President of the U.S. signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206. In pertinent part, the IRS 
Reform Act strikes out section 8202 of the "Transportation 
Equity Act for the 21st Century" (TEA 21), which was earlier 
signed by the President into law in June 1998, and inserts a 
new section that expressly prohibits the granting of service 
connection for a disability on the basis that it resulted 
from an injury or disease attributable to the use of tobacco 
products by a veteran during his service in the military. 112 
Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C. § 
1103). Since, however, section 1103 applies only to claims 
that were filed after June 9, 1998, it has no affect on this 
case because the veteran filed his claim in August 1997.

The preliminary determination that must be made with respect 
to the claim at issue, however, is whether it is "well 
grounded." 38 U.S.C.A. § 5107(a). A claim is well grounded if 
it is "plausible, meritorious on its own or capable of 
substantiation." Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990). The United 
States Court of Appeals for Veterans Claims (Court) also has 
held, however, although a claim need not be conclusive to be 
well grounded, competent evidence-and not just allegations-to 
justify concluding that the claim is at least plausible must 
nonetheless accompany it.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). The Court has further held that, where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The burden of 
showing the claim is well grounded, if judged by a fair and 
impartial individual, resides with the veteran.  If it is 
determined he has not satisfied this initial burden, then his 
appeal must be denied, and VA does not have a "duty to 
assist" him in developing the evidence pertinent to his 
claim.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996);  
Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well- 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in- 
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease. Epps 
v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a). The nexus requirement may be satisfied by 
evidence showing that a chronic condition subject to 
presumptive service connection, such as COPD, became manifest 
to a compensable degree within the prescribed one-year period 
after service.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition. See also 38 C.F.R. § 3.303(d). Again, however, 
such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent. If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumptive period after 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology. Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran's service medical records do not contain any 
entries indicating that he was a smoker, or that he had 
complaints or received treatment for emphysema/COPD or 
related respiratory impairment.  COPD also was not diagnosed 
or otherwise noted within one year of separation from service 
in November 1954. 

The only evidence of record subsequent to service is a 
private outpatient treatment record dated in April 1991 in 
which it was noted that the veteran had emphysema (mild) due 
to cigarettes in the past.  It is unclear whether the 
notation was a medical diagnosis of emphysema, or only of 
history provided by the veteran.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (where it was held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by additional medical comment by that examiner, 
does not constitute "competent medical evidence").  However, 
even if the notation of "emphysema due to cigarette use" is 
accepted for purposes of establishing a current diagnosis, 
and suggesting a relationship between COPD and smoking, it is 
not be sufficient to well ground the claim.  In this regard, 
it is important to emphasize that nothing in the statement 
can be interpreted as linking the COPD to smoking in the 
military or, more specifically, to a chemical addiction to 
tobacco-based products (nicotine, etc.) that the veteran 
acquired while on active duty in the military.  The veteran 
has not presented any competent medical opinion to that 
effect, or indicated that any such opinion exists.  There 
also is no competent evidence indicating that COPD is 
otherwise related to service.

Although the veteran has alleged that he started smoking in 
service, even if ultimately shown to be true, is not, in 
turn, tantamount to concluding that: a) he became chemically 
addicted to nicotine while in the military, and b) such 
addiction is the proximate cause for him later developing 
COPD. See VAOPGCPREC 19-97 (May 13, 1997), citing 38 C.F.R. § 
3.310(a). For service connection to be warranted in his 
appeal, there must be medical evidence, and not just 
allegations, showing that such is, in fact, the case. See 
Tirpak, 2 Vet. App. at 610; Grottveit, 5 Vet. App. at 93.  
The veteran does not have the medical expertise or training 
to diagnose a medical condition such as nicotine dependence 
or, equally significant, to indicate that it originated in 
service and link it to the later development of COPD. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for emphysema/COPD is well grounded, VA is 
under no "duty to assist" him in developing the evidence 
pertinent to his claim. See Epps v. Gober, 126 F.3d 1464, 
1468 (1997). Moreover, the Board is aware of no circumstances 
in this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded. See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).

The Board notes that the RO also denied the veteran's claim 
as not well grounded.. Clearly then, he is not prejudiced by 
the Board's decision to deny his claim on this same basis. 
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  
Furthermore, as the RO provided the legal requirement for 
submitting a well-grounded claim and an explanation as to why 
the veteran's claim was denied, the Board also finds that VA 
has met its duty to inform him of the evidence necessary to 
support his claim.  See 38 U.S.C.A. § 5103(a); see Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for emphysema (COPD), claimed as secondary 
to tobacco-based products, is denied.


REMAND

Following certification of the veteran's claims folder to the 
Board, the veteran's representative submitted a January 1999 
statement from a private physician which relates the 
veteran's carcinoma of the lower lip to tobacco use and a 
copy of a previously submitted private medical treatment 
record dated in October 1972.  This evidence was received at 
the Board in April 1999 along with a statement from the 
veteran's representative that in light of the new evidence, 
the case should be remanded to the RO for further 
consideration.  In a July 1999 statement from the veteran's 
representative, it was noted that the veteran specifically 
did not waive initial consideration of the evidence by the 
RO.  See 38 C.F.R. § 20.1304 (1999). The Board notes that 
since the physician's statement has not previously been 
considered by the RO, the case is remanded to the RO for the 
following action:

1.  The RO should review the veteran's 
claim for service connection for 
carcinoma of the lower lip, claimed as 
secondary to tobacco use in service, in 
light of the veteran's private medical 
report dated in January 1999, and any 
additional evidence associated with the 
record since the issuance of the last 
supplemental statement of the case 
(SSOC).  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent.  

2.  If the benefits sought are not to the 
veteran's satisfaction, he and his 
representative must be furnished with an 
SSOC and be given an opportunity to 
submit written or other argument in 
response thereto, before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




